Judgment, Supreme Court, New York County (Burton Sherman, J.), entered October 25, 1991, which dismissed the CPLR article 78 peti*683tion seeking to annul termination of petitioner’s employment as a police officer for the City of New York, unanimously affirmed, without costs.
The record supports the respondents’ determination that petitioner omitted a material fact from the application forms he completed in 1983. Petitioner did not answer questions about his psychological history, but when questioned by a staff psychologist in 1986, admitted that he had been seeing psychologists since he was a youth but failed to consent to release of his psychological history prior to his police service. Accordingly, the respondents’ determination was not arbitrary or capricious. Truthful responses with respect to petitioner’s psychological history related directly upon his ability to perform his duties as a police officer. Concur — Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.